[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Yakup Demir, brings the instant action seeking damages for injuries and losses he claims to have suffered as a result of being assaulted by the defendant, Zekeriya Goral. The pro se appearing defendant denies being involved in the claimed assault or even being in the plaintiff's presence at the time. The matter was tried to the court and only the parties testified.
The defendant, intending to belittle the plaintiff and thereby depreciate his claim, represented that, while both were Turkish immigrants, plaintiff was from a small village, spoke little English and was not very smart while he was from a city, spoke English passably and was much smarter.
From a fair preponderance of the credible evidence the court finds that on March 2, 1998, at approximately 9:00 p.m., plaintiff was seated in the rear seat of an automobile then parked on a public street in Waterbury, when the defendant, exiting a nearby bar, approached the vehicle shouting and cursing at plaintiff in both Turkish and English. It's clear that plaintiff and defendant had known each other for some time, had been roommates, and disliked each other intensely. Obliging to a request made during an ensuing discussion between the two, the plaintiff rolled down his car window and the defendant struck him in the nose with his fist. As a result of this assault, the plaintiff incurred $848.56 in medical expenses for which he is still responsible. Additionally, the plaintiff claims, as a consequence of the assault, to have lost several weeks of work as a busboy/dishwasher earning $5.50 to $6.00 per hour. However, the court is of the opinion that this claim is inflated. Further, the CT Page 16822 plaintiff claims that future plastic surgery will cost him approximately $6,000, but the court gives no credence to this claim.
In summary, the court finds that the defendant struck the plaintiff in the nose with his fist and as a result, the plaintiff suffered certain injuries and losses. Consequently, the court finds the defendant, Zekeriya Goral, liable to the plaintiff, Yakup Demir, for fair, just and reasonable money damages in the amount of $6,000.
Judgment will enter accordingly.
THOMAS G. WEST, J.